DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petersen in view of Benedict et al. (6,406,576)  and Sung (2005/0095959).
Petersen teaches a sanding tool, comprising a backing layer, 12,14,  an adhesion medium, (pp 0065), and a backing cloth, 12, (pp 0067), wherein said adhesive medium is provided between said web base and said backing cloth to couple said web base and said backing cloth, an adhesive layer, 16,  and an abrasive layer provided at said backing layer, wherein said abrasive layer attached onto said backing layer and is bonded at said backing layer via said adhesive layer, (pp 0018).

Petersen teaches all the limitations of the claims except for the web base having a web structure and wherein said abrasive layer is extended through said adhesive layer and retained at said backing cloth of said backing layer.

Benedict et al. teaches a backing layer having a web base having a web structure, (col. 12, lines 22-26).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Petersen with the backing layer being made of a web base having a web structure, as taught by Benedict et al., in order to enhance the strength and durability of the backing layer.  

Sung teaches abrasives, 50, in an abrasive layer that extends throught an adhesive layer, 90, and is retained at the backing cloth of a backing layer, 40,  (fig. 3, pp 0079-0081).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Petersen with the abrasive layer extending through the adjesive layer to be retained at the backing cloth, as taught by Sung, in order to provide for the abrasives to be provided in an enhanced stable and uniform pattern which can enhance the consistency in the wearing of the tool.


Response to Arguments
	After further search and consideration, it was concluded that the added Sung reference teaches the newly added limitation of claim 21, of the abrasive layer being extended through said adhesive layer and retained at said backing cloth of said backing layer, and therefore a non-final rejection has been applied.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTESE L MCDONALD whose telephone number is (571)272-4486.  The examiner can normally be reached on M-F 8hrs between 6-6 sometimes with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SHANTESE L MCDONALD/Examiner, Art Unit 3723                                                                                                                                                                                                        February 13, 2021



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723